DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.
Status of Claims
3.	Claims 1-2 filed 1/5/22 are pending.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claim 1 is directed to systems, and claim 2 is directed to methods, therefore both claims fall under a statutory class of invention.    

The independent claims recite the following steps which fall under commercial or legal interactions, and are done by using generic computing components: communicate with a plurality of business resources, register a user account based on input received, associate at least a portion of the plurality of business resources with the user account, receive business resource information, the business resource information comprising input information corresponding to each business resource associated with the user account, retrieving stored scheduling information, the stored scheduling information being associated with the user account, directing to restock inventory according to at least a portion of the stored scheduling information and at least a portion of the received business resource information, directing to disburse payroll according to at least a portion of the stored scheduling information and at least a portion of the received business resource information, and directing to process deliveries according to at least a portion of the stored scheduling information and at least a portion of the received business resource information, and directing to process bill payments according to at least a portion of the stored scheduling information and at least a portion of the received business resource information. 
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of 
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of small business service aggregation with generally recited computer elements such as a computing device, processor, memory, network, scheduling server, and inventory management/scheduling/payment/point of sale system. Accordingly, the computing device, processor, memory, network, scheduling server, and inventory management/scheduling/payment/point of sale system computer elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the commercial or legal interactions grouping. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a scheduling server, computing device, processor, memory, network, and inventory management/scheduling/payment/point of sale system computer elements to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eliscu (2008/0010198) in view of Jouhikainen et al (2014/0258094).
	Re Claims 1-2: Eliscu discloses comprising:
an integration engine comprising a plurality of programming instructions stored in a memory of, and operating on a processor of, a computing device, wherein the programming 
communicate with a plurality of business resources over a network, the plurality of business resources comprising at least one of a scheduling system and a payment system (see [0011] transaction management services over a network, [0090] discloses Pending Schedules which is a scheduling system, [0084] discloses payment/purchase records and [0090] discloses online payment, both of which are payment systems);
operate an integration application comprising a user interface (see [0027] discloses application infrastructure, [0011 and 0013] discloses integrated financial/transaction management services system as well as a user interface); 
register a user account based on input received via the user interface; associate at least a portion of the plurality of business resources with the user account (see [0102] discloses accounts of referred client); 
a scheduling server comprising a plurality of programming instructions stored in a memory of, and operating on a processor of, a computing device, wherein the programming instructions, when operating on the processor (see [0011-0013 central server, [0082] web server), cause the processor to:
retrieve stored scheduling information from a database, the stored scheduling information being associated with the user account (see [0190] discloses scheduling information);

However, Eliscu fails to disclose the following. Meanwhile, Jouhikainen discloses:
receive business resource information via the user interface, the business resource information comprising input information corresponding to each business resource associated with the user account (see [0081] discloses interface receiving input with loan products);
the plurality of business resources comprising at least one of a point of sale system (see [0077] discloses a POS system);
comprising at least one of an inventory management system (see [0044] discloses supply chain management processes and inventory management processes);
direct an inventory management system, to restock inventory according to at least a portion of the stored scheduling information and at least a portion of the received business resource information, the portion of the received business resource information corresponding to the associated inventory management system (see [0077] discloses sending sales transaction information based on-demand, periodically, or based on scheduled events, [0044, 0074] discloses inventory management processes including forecasting or supply chain processes which include restocking);

direct a delivery system, to process deliveries according to at least a portion of the stored scheduling information and at least a portion of the received business resource information, the portion of the received business resource information corresponding to the associated delivery system (see [0107] discloses delivering supplies to small businesses).
From the teaching of Jouhikainen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Eliscu’s invention with Jouhikainen’s disclosure of directing an inventory management system in order “to perform processes such as… forecasting processes, supply chain management processes, inventory management processes… (see Jouhikainen [0044]).” 
From the teaching of Jouhikainen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Eliscu’s invention with Jouhikainen’s disclosure of directing a payment system in order for managing “… expense information, payment metrics, salary and payroll information… (see Jouhikainen [0004]).”
From the teaching of Jouhikainen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Eliscu’s invention with Jouhikainen’s disclosure of directing a delivery system in order for “… monitoring financial health characteristics (see Jouhikainen [0107]).” 
Response to Arguments
8.	Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. With regards to 35 USC 103, the applicant argues that Eliscu does not disclose an inventory management system, delivery system, or payment system, however the new Jouhikainen reference is replied upon to teach these disclosures. 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a computing device, processor, memory, network, and inventory management/scheduling/payment/point of sale system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of financial services for abstraction of economies of scale for small businesses.  The claims of the instant application describe an improvement to a business process i.e., financial services for abstraction of economies of scale for small businesses, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).”
Accordingly, there are no meaningful limitations in the claims that transform the judicial . 
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kwei (Successful Strategies for Energy Sector Enterprise Resource Planning Projects, NPL) is found to be the most pertinent NPL prior art.
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
      Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 

Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687